
	

113 HRES 536 IH: Expressing the sense of the House of Representatives that telephone service must be improved in rural areas of the United States and that no entity may unreasonably discriminate against telephone users in those areas.
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 536
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Latta (for himself and Mr. Welch) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that telephone service must be improved in
			 rural areas of the United States and that no entity may unreasonably
			 discriminate against telephone users in those areas.
	
	
		Whereas all people in the United States rely on quality, efficient, and dependable telephone
			 service in many aspects of life, including conducting business, securing
			 the safety of the public, and connecting families;
		Whereas multiple surveys conducted by the National Exchange Carrier Association revealed that
			 complaints of uncompleted telephone calls persist, with the most recent
			 survey in October 2012 indicating a 41 percent increase in uncompleted
			 calls between March and September of the same year;
		Whereas the National Exchange Carrier Association and rural telecommunications carriers in April
			 2012 supplied information that—
			(1)6.4 percent of calls to rural areas failed, but only 0.5 percent of calls to urban areas failed;
			 and
			(2)11 percent of calls to rural areas were either poor quality or were delayed, compared to only 5
			 percent in urban areas;
			Whereas the Federal Communications Commission was made aware of an issue regarding telephone
			 service connection in rural areas in November 2010 and has since issued a
			 declaratory ruling and a notice of proposed rulemaking with respect to the
			 issue and has reached a settlement with one telecommunications carrier;
		Whereas, in a declaratory ruling in February 2012, the Federal Communications Commission made it
			 clear that blocking or otherwise restricting telephone service is a
			 violation of section 201(b) of the Communications Act of 1934 (47 U.S.C.
			 201(b)), which prohibits unjust or unreasonable practices, and section
			 202(a) of that Act (47 U.S.C. 202(a)), which outlines the duty of a
			 telecommunications carrier to refrain from discrimination;
		Whereas actions by the Federal Communications Commission have not significantly decreased the
			 prevalence of telephone calls being rerouted by telecommunications
			 carriers and some States are seeing an increase in complaints as of April
			 2013;
		Whereas, in October 2013, the Federal Communications Commission adopted a Report and Order and
			 Further Notice of Proposed Rulemaking (FCC 13–135) requiring some
			 providers of long-distance telephone service to record, retain, and report
			 call completion data to the Commission and prohibiting all originating and
			 intermediate providers from causing audible ringing to be sent to the
			 caller before the terminating provider has signaled that the called party
			 is being alerted;
		Whereas telephone communications are vital to keeping rural areas of the United States competitive
			 in the economy, and a low rate of telephone call completion results in
			 economic injury to rural businesses, including farmers, trucking
			 companies, and suppliers who have seen thousands of dollars in business
			 lost when telephone calls are not completed;
		Whereas the safety of the public is at risk from a lack of quality telephone communications,
			 including 911 services;
		Whereas schools depend on telephone calls to notify students and parents of emergencies, and health
			 care centers depend on telecommunications services to save lives and to
			 communicate with rural patients;
		Whereas small, local telecommunications carriers are losing valuable, multi-line business
			 subscribers because of a lack of quality telecommunications services,
			 which is financially detrimental to those carriers and adversely affects
			 the rural communities served by those carriers; and
		Whereas it may cost a telecommunications carrier serving a rural area hundreds of dollars to
			 investigate each complaint of an uncompleted telephone call: Now,
			 therefore, be it
		
	
		That it is the sense of the House of Representatives that—
			(1)all providers must appropriately complete calls to all areas of the United States regardless of the
			 technology used by the providers;
			(2)no entity may unreasonably discriminate against telephone users in rural areas of the United
			 States; and
			(3)the Federal Communications Commission should—
				(A)aggressively pursue entities whose violations of the rules of the Federal Communications Commission
			 contribute to a lack of quality telecommunications services in rural areas
			 of the United States, and impose swift and meaningful enforcement actions
			 to discourage—
					(i)practices leading to telephone calls not being completed in rural areas of the United States; and
					(ii)unreasonable discrimination against telephone users in rural areas of the United States; and
					(B)move forward with clear, comprehensive, and enforceable actions in order to establish a robust and
			 definitive solution to discrimination against telephone users in rural
			 areas of the United States.
				
